UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-8573



LITTLE TOM CHILDRESS,

                                              Plaintiff - Appellant,

          versus

STEVE GARRETT,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CA-95-366-R)


Submitted:   March 21, 1996                 Decided:   April 16, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Little Tom Childress, Appellant Pro Se. Heather Sanderson Lewis,
SANDERS, JOHNSON & LEWIS, P.L.C., Lexington, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Appellant failed to allege, and the record fails to contain,

facts which support a reasonable inference that Appellant was
injured, if at all, in more than a de minimis way. Accordingly, we
find that any force used by the Defendant did not violate the

Eighth Amendment. See Norman v. Taylor, 25 F.3d 1259, 1262-63 (4th

Cir. 1994) (in banc), cert. denied, ___ U.S. ___, 63 U.S.L.W. 3538
(U.S. Jan. 17, 1995) (No. 94-6011). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the Court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2